FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEVORG KARAGARYAN,                               No. 07-74442

               Petitioner,                       Agency No. A096-056-990

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Gevorg Karagaryan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Karagaryan’s
request for oral argument is denied.
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992), and we grant in part and deny in part the petition for review, and

remand.

      Karagaryan witnessed harm to his father when he was a small child.

Because the IJ did not have, and the BIA may not have had, the benefit of our

decision in Hernandez-Ortiz v. Gonzales in analyzing Karagaryan’s asylum and

withholding of removal claims, we grant the petition and remand for further

proceedings as to those claims. See Hernandez-Ortiz v. Gonzales, 496 F.3d 1042,

1046 (9th Cir. 2007) (agency erred by failing to look at events forming the basis of

past persecution from child’s perspective and measure the degree of injury by the

impact on children of that age); see also INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      Substantial evidence supports the BIA’s denial of CAT relief because

Karagaryan failed to establish it is more likely than not he will be tortured in

Armenia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.


                                           2                                       07-74442